RENDERED: MAY 21, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-0976-WC


APPLE VALLEY SANITATION, INC.                                    APPELLANT



                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
               ACTION NOS. WC-17-85280 AND WC-19-00205



JON STAMBAUGH;
HONORABLE RICHARD NEAL,
ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION BOARD                                   APPELLEES



                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: GOODWINE, MAZE, AND MCNEILL, JUDGES.

MAZE, JUDGE: Apple Valley Sanitation, Inc. (Apple Valley) petitions for a

review of an opinion and order by the Workers’ Compensation Board (Board)

affirming the Administrative Law Judge’s (ALJ) award of benefits to Jon

Stambaugh (Stambaugh). Apple Valley argues that the ALJ was not authorized to
impose the 3x multiplier on each of Stambaugh’s two awards. We agree with the

Board that the ALJ made sufficient findings to justify the imposition of each

multiplier in this case. Hence, we affirm.

             Stambaugh worked as a garbage truck driver and loader for Apple

Valley from April 1994 to July 11, 2017. He operated a garbage truck on a

residential route in Johnson and Lawrence Counties. His position required driving

and loading residential garbage at two hundred and fifty to two hundred and eighty

stops per day. He previously injured his low back and ribs in 2012 when he

slipped and fell while working for Apple Valley. However, he missed no time

from that incident.

             On April 17, 2017, Stambaugh climbed down from his truck to load

garbage. His right knee twisted when he slipped while stepping on loose

pavement. He immediately experienced pain, and his knee continued to swell until

he sought medical treatment the next day. He reported the injury the same day.

             After attempting to treat the knee with ice, Stambaugh sought

treatment from Tracy Hamilton Hedrick, APRN (“Nurse Hedrick”). She

administered a steroid injection and prescribed a steroid dose pack. Stambaugh

then saw Dr. Donald Arms, an orthopedic surgeon, who drained fluid from his

right knee. During his assignment on light duty, Stambaugh drove the truck, while

an assistant loaded the garbage. Dr. Arms permitted Stambaugh to attempt to


                                        -2-
return to regular duty at the end of May 2017. Stambaugh worked until July 11,

2017. He testified his multiple physical problems prevented him from continuing

to work afterward. Stambaugh has neither worked nor applied for work since that

date.

            In support of his claims, Stambaugh filed records and reports from his

medical providers. Stambaugh also filed a functional capacity evaluation report

from the Ashland Clinic dated August 30, 2018. Stambaugh testified that Drs.

Bruce Guberman and Ira Potter both advised him his conditions are work-related.

Dr. Guberman noted Stambaugh’s complaints of an acute injury to his right knee

on April 17, 2017, and cumulative trauma injuries to his neck, back, both

shoulders, and both knees on July 11, 2017. Dr. Guberman diagnosed Stambaugh

with a chronic post-traumatic strain and aggravation of preexisting dormant

degenerative changes of the right knee on April 17, 2017. In addition, he

diagnosed Stambaugh with cumulative trauma injuries to the left knee, both

shoulders, the cervical spine, and the thoracic spine. Dr. Guberman stated

Stambaugh had reached maximum medical improvement (“MMI”) by November

28, 2018. He opined all of the conditions he diagnosed were caused by

Stambaugh’s work for Apple Valley.

            Dr. Guberman assessed a 27% impairment rating pursuant to the 5th

Edition of the American Medical Association, Guides to the Evaluation of


                                        -3-
Permanent Impairment (“AMA Guides”). Of this rating, he assessed 4% for the

right knee, 8% for the left knee, 2% to the right shoulder, 7% to the left shoulder,

5% for the cervical spine, and 8% for the lumbar spine. He also stated Stambaugh

does not have the capacity to return to the work performed on the date of his

injuries. Dr. Guberman recommended Stambaugh not sit for more than twenty to

thirty minutes at a time, and no more than four to five hours in an eight-hour work

day. He further advised against repetitive arm or leg use, and no lifting of more

than twenty-five to thirty pounds occasionally, or more than five to ten pounds

frequently.

              Dr. Potter initially diagnosed Stambaugh with low back pain,

degenerative joint disease in both knees, bilateral shoulder pain, and osteoarthritis.

He noted Stambaugh had severe impairment of his functional capacity and was

incapable of even minimal sedentary activity. Dr. Potter found that Stambaugh

was unable to lift, stoop, carry, sit, or stand for long periods, and he is totally

disabled. In his later notes, Dr. Potter stated that Stambaugh is able to stand or

walk for up to two hours per day, at no more than half an hour at a time. He

indicated Stambaugh is able to sit for up to three hours during a workday, at no

more than one hour at a time. He also stated Stambaugh should never climb,

kneel, or crawl. In his May 23, 2019 report, Dr. Potter noted Stambaugh continued

to complain of pain with his osteoarthritis and degenerative joint disease.


                                           -4-
            Stambaugh also filed Dr. Jack Steel’s February 28, 2018 office note.

Dr. Steel diagnosed patellofemoral osteoarthritis of both knees, hamstring tightness

of both lower extremities, and obesity. He recommended physical therapy to treat

the hamstring tightness.

            Dr. John Gilbert evaluated Stambaugh on November 28, 2017, at the

request of his attorney. Dr. Gilbert diagnosed him with multilevel foraminal

stenosis at L4-L5, degenerative joint disease, spondylosis at L3-S1, chronic spinal

pain and bilateral radiculopathy, and numbness. He indicated he would proceed

with an L3-L5 facet block. Knee x-rays from the Highlands Regional Medical

Center indicated Stambaugh had bilateral knee osteoarthritis.

            Dr. Arms’ record from April 18, 2017 indicates he treated Stambaugh

for his April 17, 2017 right knee injury. He also noted Stambaugh had a chronic

worsening of his low back pain. In his May 30, 2017 notes, Dr. Arms indicated

Stambaugh could work on his regular route with no assistance. But following

Stambaugh’s continued complaints of pain in his right shoulder, left shoulder and

low back, Dr. Arms diagnosed degenerative disc disease. He prescribed

medications and referred Stambaugh to a neurosurgeon. The notes from Nurse

Hamilton were consistent with those from Dr. Arms.

            Dr. Daniel Primm evaluated Stambaugh on May 21, 2019, at Apple

Valley’s request. He diagnosed a right knee sprain/strain occurring on April 17,


                                        -5-
2017, primary osteoarthritis of both knees (right greater than left), rotator cuff

tendonitis and impingement syndrome of both shoulders, age-related mechanical

low back and neck pain with no radiculopathy. He stated the right knee problem

had resolved with no permanent injury. He opined Stambaugh had reached MMI

from that injury within eight weeks. He stated Stambaugh has no impairment of

the knee due to the work injury. He disagreed with Dr. Guberman’s assessments.

Dr. Primm stated Stambaugh has a 5% impairment rating for his right shoulder

condition, and a 6% impairment rating for his left shoulder condition, both based

upon the AMA Guides, but neither is related to his work. He stated Stambaugh has

no impairment rating for his left knee. He found no cumulative trauma injury to

the neck, thoracic spine, low back, right shoulder, left shoulder, or left knee.

             Dr. Russell Travis performed a records review and issued a report at

Apple Valley’s request. In his June 11, 2019 report, Dr. Travis stated Stambaugh

has no impairment rating to either his cervical or thoracic spine. He stated

Stambaugh has a 5% impairment rating in accordance with the AMA Guides for his

lumbar spine due to his congenital pars defect, and spondylolisthesis, unrelated to

cumulative trauma. He agreed with Dr. Primm’s assessment. He stated

Stambaugh did not sustain cumulative trauma injuries.

             The ALJ rendered a decision on September 18, 2019, finding

Stambaugh sustained an acute right knee injury on April 17, 2017, while stepping


                                          -6-
from the garbage truck he was driving. Relying upon the opinions of Dr. Travis,

the ALJ determined Stambaugh did not sustain a work-related cervical injury.

Relying upon Dr. Guberman, the ALJ determined Stambaugh sustained a work-

related lumbar spine injury caused by cumulative trauma. Relying upon the

opinions of Drs. Primm and Travis, the ALJ determined Stambaugh did not sustain

work-related shoulder injuries. Relying upon the opinions of Drs. Guberman and

Potter, the ALJ determined Stambaugh sustained a cumulative trauma injury to his

left knee. The ALJ determined Stambaugh was not entitled to an award of

temporary total disability benefits. The ALJ additionally determined Stambaugh is

entitled to medical benefits for his work-related right and left knee, and low back

injuries. He awarded permanent partial disability (PPD) benefits based upon a 4%

impairment rating for the April 17, 2017 right knee injury. He then awarded PPD

benefits based upon an 8% impairment for the left knee injury, and 8% impairment

for the lumbar condition, combined to 14% for the July 11, 2017 cumulative

trauma injuries. The ALJ enhanced both PPD benefit awards by the 3x multiplier

contained in KRS1 342.730(1)(c)1. Regarding the application of the three

multiplier, the ALJ found as follows:

                The Plaintiff’s job was very physical in nature and
                required him to lift bags weighing up to 100-pounds, as
                well as get in and out of the garbage truck 250 to 280

1
    Kentucky Revised Statutes.



                                           -7-
             times per day. His abilities shown at the time of his
             functional capacity evaluation would easily prevent him
             from being able to perform this job, Dr. Guberman has
             stated that the Plaintiff lacks the physical capacity to
             perform the job, and the Plaintiff did not believe that he
             could return to the job he performed at the time of injury.
             The ALJ finds these opinions most credible given the
             totality of the evidence. The ALJ specifically finds that
             the Plaintiff lacks the physical capacity to return to his
             job due to both the April 17, 2017, acute injury to the
             right knee, and the July 11, 2017, cumulative trauma
             injury, individually and independently. Further, it is
             undisputed that he currently is earning less than he
             earned at the time of his injury. As such, he is entitled to
             have his benefits enhanced by the three multiplier for
             both injuries.

             Stambaugh and Apple Valley each filed petitions for reconsideration.

Based upon Plumley v. Kroger, Inc., 557 S.W.3d 905 (Ky. 2018), Apple Valley

argued the ALJ erred by enhancing both awards by the 3x multiplier. Apple

Valley also requested the ALJ state a specific manifestation date and set out

calculations of Stambaugh’s average weekly wage for each injury date.

             On October 31, 2019, the ALJ sustained Stambaugh’s petition for

reconsideration, and amended the award of PPD benefits based upon 15%

impairment, rather than 14%, for the July 11, 2017 injury. The ALJ denied Apple

Valley’s petition for reconsideration, finding that Stambaugh had an April 17, 2017

acute injury to the right knee, and the cumulative trauma injury to his neck and low

back manifested on July 11, 2017. The ALJ continued to find that Stambaugh

lacked the physical capacity to perform the job that he performed at the time of his

                                         -8-
April 17, 2017 injury due to his acute right knee injury alone. But the ALJ also

concluded that the manifestation of the cumulative-trauma cervical spine and low

back conditions further diminished Stambaugh’s functional capacity. Based on

this finding, the ALJ concluded that both awards were subject to the 3x multiplier.

             Apple Valley appealed the ALJ’s opinion and award to the Board.

The Board affirmed, concluding that the ALJ appropriately made separate PPD

awards for the two injury dates, as required by Plumley v. Kroger, Inc., supra.

Apple Valley now petitions for review to this Court.

             “Where the ALJ has found in favor of the party, who had the burden

of proof, the Board must determine whether the ALJ’s findings were supported by

substantial evidence.” Abbott Laboratories v. Smith, 205 S.W.3d 249, 253 (Ky.

App. 2006) (citing Special Fund v. Francis, 708 S.W.2d 641, 643 (Ky. 1986)).

Substantial evidence is “evidence of substance and relevant consequence having

the fitness to induce conviction in the minds of reasonable [people].” Id. (quoting

Smyzer v. B.F. Goodrich Chemical Co., 474 S.W.2d 367, 369 (Ky. 1971)). As the

fact-finder, the ALJ has the sole authority to judge the weight, credibility,

substance, and inferences to be drawn from the evidence. Paramount Foods, Inc.

v. Burkhardt, 695 S.W.2d 418, 419 (Ky. 1985). Where the evidence is conflicting,

the ALJ has the sole authority to believe or disbelieve various parts of the

evidence, regardless of whether it comes from the same witness or the same party’s


                                          -9-
total proof. Caudill v. Maloney’s Discount Stores, 560 S.W.2d 15, 16 (Ky. 1977).

The function of this Court’s review is to correct the Board only where the Court

perceives that the Board has overlooked or misconstrued controlling statutes or

precedent or committed an error in assessing the evidence so flagrant as to cause

gross injustice. W. Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992).

             In its petition for review, Apple Valley concedes that the ALJ was

authorized to make separate PPD awards for the awards for the April 17, 2017

acute injury and for the cumulative trauma that manifested on July 11, 2017. But

Apple Valley argues that the ALJ was not authorized to enhance both PPD awards

by the 3x-multiplier set out in KRS 342.730(1)(c)1. That multiplier applies if,

after an injury, an employee does not retain the physical capacity to return to the

type of work that the employee performed at the time of injury. In particular,

Apple Valley argues Stambaugh could not be entitled to the multiplier for both

awards because there was no significant change in his job duties between the April

17, 2017 injury and the July 11, 2017 manifestation of his cumulative trauma.

Likewise, Apple Valley contends that there was no evidence to support the

conclusion that Stambaugh’s functional capacity further decreased after July 11,

2017, since the cumulative trauma was not diagnosed until after that date.

Essentially, Apple Valley contends that, since Stambaugh was already unable to

return to work after the April 17, 2017 injury, he could not be found to be less able


                                        -10-
to return to those duties after July 11, 2017. As a result, Apple Valley contends

that the holding in Plumley precludes the assessment of the 3x multiplier for both

injuries.

             But as the Board noted, the Supreme Court in Plumley merely held

that an ALJ may apply differing multipliers to separate injuries but is not required

to do so. Plumley, 557 S.W.3d at 916-17. In that case, the ALJ found that the

employee kept the same job responsibilities throughout the time he suffered his

various injuries, and no additional restrictions were imposed until after the

subsequent injury. Consequently, the ALJ found that the employee retained the

physical capacity to return to the type of work he performed at the time of his

injury. Based on this finding, the Supreme Court concluded that the ALJ was

authorized to use only the “1” multiplier for both awards. Id. at 917.

             In this case, the ALJ set out detailed findings that Stambaugh was

unable to perform the daily tasks of a garbage truck driver after his April 17, 2017

injury. Although Stambaugh returned to light-duty work after that date, the

manifestation of his cumulative trauma injury further reduced his ability to perform

the essential tasks of his position. As set out in the ALJ’s findings in the order

denying Apple Valley’s petition for reconsideration:

             Nevertheless, the ALJ finds that there is convincing and
             persuasive evidence in the record that supports a finding
             that the Plaintiff lacks the physical capacity to return to
             the job he performed at the time of his April 17, 2017,

                                         -11-
acute injury to the right knee, and the July 11, 2017,
cumulative trauma injury respectively.

       Concerning the Plaintiff’s April 17, 2017, acute
right knee injury, the Plaintiff testified that he continues
to have constant right knee pain, especially when sitting
for long periods. Dr. Guberman noted during his
evaluation of the Plaintiff in November 2018 that the
Plaintiff continued to have constant right knee pain and
that his right knee swelled an average of four to five
times per week. Dr. Guberman did not believe that the
Plaintiff could use his leg in a repetitive fashion, and that
the Plaintiff further had functional limitations in his knee.
Dr. Potter, the Plaintiff’s treating physician, documented
the Plaintiff’s knee pain as 7/10 as late as May 2019. Dr.
Gilbert and Dr. Potter thought that the Plaintiff would
eventually require a knee replacement, showing the
significance of his condition. The Plaintiff’s FCE
evaluation concluded that the Plaintiff should never
climb stairs or ladders – a mechanism that is similar to
getting in and out of a truck. Further, it was further
documented that during the FCE that the Plaintiff had
knee pain when sitting, standing, walking, climbing, and
repetitive trunk rotations while standing. Again, the
Plaintiff’s job required him to get in and out of his
garbage truck 250 to 300 times a day, as well as stand,
walk, and perform repetitive trunk rotations while
standing. Given the totality of the above circumstances,
the ALJ continues to find that the Plaintiff lacks the
physical capacity to perform the job that he performed at
the time of his April 17, 2017, injury due to his acute
right knee injury alone.

        Considering the Plaintiff’s cumulative trauma
cervical spine and low back conditions, the Plaintiff
testified that he continues to have constant low back, as
well as neck pain to a lesser extent. He stated that he is
currently unable to throw garbage bags into the back of a
garbage truck. The Plaintiff’s lumbar and cervical x-rays
showed degenerative disc disease, and his examination

                            -12-
             with Dr. Guberman showed range of motion
             abnormalities. He stated that the Plaintiff had functional
             limitations in the cervical and lumbar spine. Dr.
             Guberman credibly opined that the Plaintiff is not able to
             lift, carry, push, or pull objects over 25-30 pounds, or 5-
             10 pounds frequently. The Plaintiff’s FCE evaluation
             showed that the Plaintiff could only lift 20 pounds from
             floor to waist occasionally, 10 pounds from waist to eye
             level occasionally, and two[-]handed carry 20 pounds.
             Further the Plaintiff had low back pain when lifting 20
             pounds from floor to waist, low back pain when lifting 10
             pounds from waist to eye level, low back pain when
             carrying 20 pounds, low back pain when while sitting
             and standing, and low back pain with repetitive trunk
             motion. Again, the Plaintiff’s job required him to get in
             and out of his garbage truck 250 to 300 times a day, as
             well as stand, walk, perform repetitive trunk rotations
             while standing, and lift garbage bags weighing up to 100
             pounds. Given the totality of the above circumstances,
             the ALJ continues to find that the Plaintiff lacks the
             physical capacity to perform the job that he performed at
             the time of his July 11, 2017, cumulative trauma injury
             due to low back and neck injury alone. The ALJ notes
             that the Defendant, in its Petition, indicates that the
             Plaintiff was working light duty after the acute work
             injury. However, while the Plaintiff did return to light
             duty initially, he eventually returned to full duty. It is the
             Plaintiff’s full-duty job duties that the ALJ has
             considered when determining whether the Plaintiff is
             entitled to the three multiplier for the cumulative trauma
             injury.

             Contrary to Apple Valley’s assertion, the medical proof set out by the

ALJ was sufficiently detailed to constitute substantial evidence that the cumulative

trauma resulted in a new disability to Stambaugh not already present as a

consequence of the April 17, 2017 acute injury. Based on this finding, the ALJ


                                         -13-
was authorized to impose the 3x-multiplier to both awards. Consequently, the

Board properly affirmed the award.

            Accordingly, we affirm the July 13, 2020 opinion and order of the

Workers’ Compensation Board affirming the September 18, 2019 opinion, order,

and award by the ALJ in the above-styled case.

            ALL CONCUR.



BRIEF FOR APPELLANT:                    BRIEF FOR APPELLEE JON
                                        STAMBAUGH:
W. Barry Lewis
Hazard, Kentucky                        John Earl Hunt
                                        Allen, Kentucky




                                      -14-